UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-4680



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


RUDOLPH R. SCOTT, a/k/a Ron,

                                                Defendant - Appellant.



                               No. 04-4763



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


CHARLES ARTHUR MATTISON, a/k/a Mad Dog,

                                                Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-1358)


Submitted:    July 31, 2006                  Decided:   August 23, 2006


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Everett P. Godfrey, Jr., Margaret A. Chamberlain, Greenville, South
Carolina, for Appellants.      Reginald I. Lloyd, United States
Attorney, Regan A. Pendleton, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Rudolph Scott and Charles Arthur Mattison were found

guilty after a jury trial of conspiracy to distribute between five

and fifty grams of cocaine base, distribution of less than five

grams of crack cocaine (Mattison), and distribution of more than

five grams of crack cocaine (Scott).    Presentence reports (“PSRs”)

were prepared and later amended at the district court’s direction,

recommending that each Defendant be held responsible for forty-nine

grams of crack cocaine.     Scott’s calculated guideline range was

151-188 months’ imprisonment.     Mattison’s calculated guideline

range was 135-168 months.

          Appellants objected to their sentences on the basis of

Blakely v. Washington, 542 U.S. 296 (2004).      The district court

overruled Appellants’ objections and sentenced Scott and Mattison

to 156 months’ imprisonment on each count of conviction, to run

concurrently.   The court held the sentencing hearings after United

States v. Hammoud, 381 F.3d 316 (4th Cir. 2004), vacated, 543 U.S.

1097 (2005), issued and stated that, if the guidelines were held to

be unconstitutional and not applied, it would impose the same

sentence for Mattison and one additional year for Scott.         On

appeal, Appellants assert that the district court erred under

United States v. Booker, 543 U.S. 220 (2005), by sentencing them

based on drug quantity in excess of that established by the jury




                                - 3 -
verdict.     The Government contends that any error was harmless in

light of the alternative sentences.

            Appellants argue that they should not be held responsible

for forty-nine grams of cocaine base, resulting in a base offense

level of 30, because the quantity was neither proven beyond a

reasonable    doubt   nor     admitted.      Because      Appellants      properly

preserved these Sixth Amendment claims, this court reviews under

the harmless error analysis.            See Booker, 543 U.S. at 268.           The

Government bears the burden in harmless error review of showing

beyond a reasonable doubt that the error did not affect the

defendant’s substantial rights. United States v. Mackins, 315 F.3d

399, 405 (4th Cir. 2003).

            The    district     court     stated    that    it    would     impose

non-guidelines     alternative     sentences       that    were   identical     to

Mattison’s actual sentence and for Scott, one year higher than his

actual sentence.       Thus, the Government has met its burden of

demonstrating that the constitutional error in this case was

harmless.    United States v. Shatley, 448 F.3d 264, 267 (4th Cir.

2006).   The district court followed this court’s recommendation in

Hammoud,     its   alternative     sentences       were    within    the     range

recommended by the sentencing guidelines, and this court takes the

district court at its word when it states that it would impose the

sentences articulated under the advisory guideline system.                     See

id..


                                    - 4 -
          Accordingly, we affirm Appellants’ sentences and deny

their motions to remand for resentencing.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 5 -